IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43399

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 375
                                                )
       Plaintiff-Respondent,                    )   Filed: February 9, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
BRIAN THOMAS BOLTZ,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Brian Thomas Boltz pleaded guilty to two counts of grand theft, felony, Idaho Code
§§ 18-2403(1), 18-2407(1)(b). The district court imposed unified fourteen-year sentences, with
five years determinate, to run consecutively, suspended the sentences, and retained jurisdiction.
Boltz appeals, contending that his sentences are excessive.
       Specifically, Boltz argues the district court abused its discretion by imposing the
sentences to run consecutively. Sentencing is a matter for the trial court’s discretion. Both our
standard of review and the factors to be considered in evaluating the reasonableness of the
sentence are well established and need not be repeated here. See State v. Hernandez, 121 Idaho
114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51,


                                                1
680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710
(Ct. App. 1982). When reviewing the length of a sentence, we consider the defendant’s entire
sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). Applying these
standards, and having reviewed the record in this case, we cannot say that the district court
abused its discretion.
       Therefore, Boltz’s judgment of conviction and sentence are affirmed.




                                              2